Citation Nr: 0418196	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The veteran's discharge certificate discloses that his 
military occupational specialties included heavy machine 
gunner and antitank gun crewman.  His service medical records 
are unavailable, having been destroyed in a fire in a records 
center.  

During a VA audiometric examination in September 2002, the 
veteran reported that he worked in an accounting and payroll 
department of a railroad from 1945 to 1961.  He also related 
that he worked as a chemical operator at Hooker Chemical 
Plant from 1961 to 1971, and for US Chemical from 1972 to 
1990.  He noted that hearing protective devices were provided 
at Hooker Chemical and that he was given hearing tests at US 
Chemical.  The Board notes that sensorineural hearing loss 
disability for VA purposes was noted in each ear on the VA 
examination.  See 38 C.F.R. § 3.385 (2003).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
obtain the addresses for Hooker Chemical 
Plant and US Chemical, as well as the 
appropriate release for any medical 
records, especially hearing tests, that 
were conducted at those facilities.  The 
RO should then attempt to obtain any 
available records.  

2.  If additional evidence is received, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




